Citation Nr: 1105515	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-26 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an effective date prior to March 12, 1999, for an 
initial grant of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1963 to June 1969.  He 
also had active military service from June 1969 to January 1972.  
The latter period of service was terminated under conditions 
other than honorable.   

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2007 by the Department of Veterans 
Affairs (VA) Indianapolis, Indiana, Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's informal claim of entitlement to a total rating 
for compensation purposes based on individual unemployability was 
received by the RO on April 9, 1992.  

2.  The Veteran met the schedular criteria for the award of a 
total rating for compensation purposes based on individual 
unemployability as of April 9, 1992.  


CONCLUSION OF LAW


An effective date of April 9, 1992, for the award of a total 
rating for compensation purposes based on individual 
unemployability is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.157, 3.159, 
3.326(a), 3.340, 3.341, 3.400(o)(2), 4.16 (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  The notice must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for VA benefits.  In reviewing the Veteran's claims of 
entitlement to a total rating for compensation purposes based on 
individual unemployability, the Board observes that the RO issued 
VCAA notice to the Veteran in January 2007 which informed him of 
the evidence generally needed to support a claim of entitlement 
to an earlier effective date; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The January 2007 VCAA notice was issued prior to the June 
2007 rating decision from which the instant appeal arises.

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Board remanded the Veteran's claim for 
additional action.  There remains no issue as to the substantial 
completeness of the Veteran's claim.  All relevant facts have 
been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2010).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met as set forth 
above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).  Consequently, the Board now turns to the merits 
of the Veteran's claim.  



Claims for earlier effective dates

The Veteran asserts that he is entitled to an effective date 
prior to March 9, 1999 for the grant of TDIU.  

By statute, the effective date of an evaluation and an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later, except that an effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation.  38 U.S.C.A. § 5110(b); 
38 C.F.R. § 3.400(b)(2).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. § 
3.151(a).  

"Date of receipt" is the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r).  Upon receipt 
of an informal claim, if a formal claim is not of record, an 
application form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155.  

The applicable statutory and regulatory provisions require that 
the VA look to all communications from the appellant which may be 
interpreted as applications or claims --formal and informal -- 
for benefits.  In particular, VA is required to identify and act 
on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 
C.F.R. §§ 3.1(p), 3.155(a).  

Total ratings for compensation purposes may be assigned where the 
combined schedular rating for the Veteran's service-connected 
disability or disabilities is less than 100 percent when it is 
found that the service-connected disabilities are sufficient to 
render the Veteran unemployable without regard to either his 
advancing age or the presence of any nonservice-connected 
disorders.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341 (2010).  The provisions of 38 C.F.R. § 4.16(a) (2010), 
elaborate, in pertinent part, that:

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.   It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the judgment 
of the rating agency such service connection disabilities render 
the Veteran unemployable.  

Claim for earlier effective date for grant of TDIU

The Veteran asserts that, since he has been unemployed as a 
result of his service-connected disabilities as of 1991, he 
should be entitled to an effective date prior to March 12, 1999, 
for the initial grant of TDIU.  

The Veteran is currently service connected for residuals of a 
shell fragment wounds to the thoracolumbar area, evaluated as 40 
percent disabling from September 18, 1988; posttraumatic stress 
disorder (PTSD), evaluated as 30 percent disabling from September 
18, 1988; residuals of a head injury associated with cervical 
spine injury, evaluated as 30 percent disabling, from March 12, 
1999; cervical spine injury, evaluated as 20 percent disabling 
from January 15, 1991; and small metallic foreign bodies at the 
posterior lateral aspect of the left distal thigh, evaluated as 
non-compensably disabling from October 9, 1997.  His combined 
evaluation has been at 80 percent since March 12, 1999.  Prior to 
that, his combined evaluation was 70 percent, from January 15, 
1991, and 60 percent from September 18, 1988.  

In its May 2006 decision granting a total rating for compensation 
purposes based on individual unemployability, the Board noted 
that the Veteran had a GED, no additional training, and that his 
occupational experience was limited to farm labor.  He had last 
worked in 1991.  The Board pointed to an August 2005 VA opinion 
which reflected that that the Veteran's service-connected neck 
and back disabilities rendered him unemployable for physical 
labor.  In light of the Veteran's limited education and work 
experience, and considering the August 2005 VA medical opinion, 
the Board concluded that the evidence was in equipoise as to 
whether the Veteran's service-connected disabilities resulted in 
his inability to obtain and retain substantially gainful 
employment.  Accordingly, the Board resolved doubt in the 
Veteran's favor and granted his claim for a total disability 
rating based on unemployability due to service-connected 
disabilities.  

In a June 2006 rating decision, the RO implemented the Board's 
grant of TDIU and assigned an effective date of March 12, 1999 
(i.e. the date upon which the Veteran submitted a VA Form 21-
8940).  The Veteran subsequently appealed the assignment of the 
March 12, 1999, effective date.  

In the Veteran's August 2007 notice of disagreement and in his 
July 2007 claim for an earlier effective date, he advanced that a 
VA Form 9 received by the RO on April 9, 1992, is the date of 
(informal) claim for TDIU and is, thus, the appropriate effective 
date for the award of a total rating for compensation purposes 
based on individual unemployability.  Here, it is briefly noted 
that the Veteran submitted a formal claim for TDIU in March 1999, 
the date from which the current effective date is assigned.  On 
that form, the Veteran indicated that he last worked full-time in 
October 1991.

The Board has reviewed the probative evidence of record.  In a 
February 1999 Board decision, it was noted that the Veteran 
submitted a VA Form 9 (regarding other issues on appeal) and that 
he stated the following with respect to his service-connected 
back: 

When I stand for more than 10 minutes [my 
service-connected SFW of the back] puts 
pressure on my back muscles and it starts to 
numb my back [;] I cannot pick up any weight 10 
[pounds] or more without pain[;] I have pain 
when I turn from side-to-side[;] I have 
stiffness in the lower back that prevents me 
from working[;] I can't get a job because of 
this [; and] my previous employer had to let me 
go because of this.  

The Board expressly noted that this language was to be construed 
as a claim for a total disability rating based on unemployability 
due to service-connected disability.  See February 1999 Board 
Decision, p.4.  

Likewise, in an August 1997 Board decision, it was again noted 
that the Veteran had submitted a letter received by the RO on 
December 2, 1992, which contained the following statement: 

Sir[,] I do not agree with this action 
10/27/1992[.] I am appealing your decision on 
increase percentage on my wound to the back 
[.] [The metal is still in my back[;] it will 
never go away.  [I]t prevents me from farm 
work[;] I can't lift enough weight to work at 
this job[.] I can't be [jarred] around so I 
can't work driving a tractor[;] no farmer will 
hire me because of this[.] I am not trained 
for any other job...I believe [VA] owes me much 
more than 10 [percent] disability on my back 
and much more than 10 [percent] [for PTSD].  

Again, the Board expressly determined that such language "must" 
be construed as a claim for total disability rating based on 
unemployability due to service-connected disabilities.  See 
August 1997 Board Decision, pp/ 2-3.  

The RO did proceed to adjudicate a claim for TDIU, denying the 
claim in a March 1998 rating decision.  The Veteran promptly 
filed a notice of disagreement with this rating decision in May 
1998, and it was specifically written on the document that it was 
accepted as an NOD regarding the denial of TDIU in March 1998.  
As such, the RO was then under an obligation to issue a statement 
of the case regarding the issue of entitlement to a TDIU.  
Unfortunately, it does not appear that such a statement of the 
case was actually issued for many years.

In 1999, the Veteran completed a formal application for TDIU, and 
this claim was eventually granted by the Board.  However, while 
the RO claimed that the effective date assigned was the date of 
receipt of claim in 1999, the fact remains that a claim was 
clearly pending at that time.

Based on the evidence outlined above, and consistent with the 
Board's findings in its February 1998 August 1997 decisions, the 
Board finds that the April 9, 1992 VA Form 9 may be considered as 
an informal claim for a total rating for compensation purposes 
based on individual unemployability.  The contemporaneous medical 
evidence also indicates that the Veteran was having difficulties 
retaining employment due to his service-connected PTSD and back 
disability.  See VA Examinations, December 1991.  Moreover, the 
VA opinion discussed above also found the Veteran to be 
unemployable as a result of his service-connected back and neck 
disabilities with respect to physical labor.  Given these facts, 
the Board finds that the date of receipt of the Veteran's 
informal claim for a total rating for compensation purposes based 
on individual unemployability is April 9, 1992.  38 C.F.R. § 
3.157(b)(2) (2010).  

The Veteran met the schedular criteria for a total rating for 
compensation purposes based on individual unemployability as of 
April 9, 1992.  As the date of receipt of the Veteran's claim and 
the date entitlement arose are both April 9, 1992, the Board 
concludes that appropriate effective date for the award of a 
total rating for compensation purposes based on individual 
unemployability is April 9, 1992.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o)(2) (2010).  






ORDER

An effective date of April 9, 1992, for the award of a total 
disability rating based on individual unemployability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


